Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 27-42 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Information Disclosure Statement
The information disclosure statement filed on 01/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27, 31, 35 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Pub. No. 2011/0313390) in view of Hayter (Pub. No. .
Regarding claim 27, Roy et al. teaches a system (system in Fig. 1, see [0019]) for determining whether it is safe to operate a closed loop delivery of insulin (24, Fig. 1) to a patient (see [0039] where the closed loop system is adapted to control the infusion of insulin to maintain a patient’s blood glucose level to reduce the risk of the patient’s blood glucose level transitioning to extreme levels, i.e. hypoglycemia or hyperglycemia), the system comprising: a controller (12, Fig. 1); and a sensor (10, Fig. 1) in communication with the controller (12, see [0043]), said sensor (10) configured to measure an indication of glucose (18, Fig. 1) in the patient (see [0043] where 10 generates a signal representative of blood glucose levels 18); wherein the controller (12) is configured to: receive measurements indicative of glucose (18) in the patient from the sensor (12, see [0043]); determine a first trend (insulin infusion trend) corresponding to a change in insulin for the patient (see [0034], [0070]-[0072] and Fig. 9(b)); determine a second trend (estimated blood glucose level trend) corresponding to a change in the glucose measurements (see [0033], [0070]-[0072] and Fig. 9(a)); apply rules (rules on whether to increase, reduce/taper or suspend insulin delivery via the controller, see [0070]-[0072]) on the received measurements (measurements of 18), the first trend, (insulin infusion trend) and the second trend (estimated blood glucose level trend, see [0043], [0045] and [0070]-[0072]; based on the sensed blood glucose level, change in estimated blood glucose levels and change in rates of insulin delivery the controller applies rules on whether to increase, reduce/taper or suspend insulin delivery); determine whether it is safe to operate a closed loop delivery of insulin (24, Fig. 1) to the patient based on the application of rules (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0077]); and closed loop delivery of insulin (24) based on the determination of safety using the (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0072], see [0072] where at zone 4 infusion is suspended until the patient’s blood glucose level exceeds the lower bound blood glucose level).  
Roy et al. does not teach wherein the rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery and exiting closed loop delivery prompting user intervention.  However, Hayter teaches wherein rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery (see [0058] and Fig. 4) and exiting closed loop delivery prompting user intervention (see [0047 and [0059]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. such that the rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery and exiting closed loop delivery prompting user intervention as taught by Hayter et al. for maintain safe treatment parameters during detected deviations (see [0057]).  Further, Roy et al. teaches that modifications may be made to the device (see [0125]).
Regarding claim 31, Roy et al. in view of Hayter teaches wherein the rules (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0072]) comprises a matrix (change in blood glucose and with change in insulin infusion associated with risk of a hyperglycemic or hypoglycemic condition, see [0036], [0038]-[0039],  [0083] and see Figs. 9a-9b, the Examiner would like to note that “matrix” is being interpreted in accordance with the specification of the present application as the risk associated with the correlation between the change in glucose and the change insulin) indicating a risk level (above UB: hyperglycemia condition or below LB: hypoglycemic condition) based on a function of the (measurements of 18), the first trend (insulin infusion trend), and the second trend (estimated blood glucose level trend, see [0036], [0038]-[0039], [0070]-[0072],  [0083] and Figs. 9a-9b).  
Regarding claim 35, Roy et al. teaches a method (see [0008]) for determining whether it is safe to operate a closed loop delivery of insulin (24, Fig. 1) to a patient (see [0039] where the closed loop system is adapted to control the infusion of insulin to maintain a patient’s blood glucose level to reduce the risk of the patient’s blood glucose level transitioning to extreme levels, i.e. hypoglycemia or hyperglycemia), the method comprising: measuring an indication of glucose (18) in the patient with a sensor (10, Fig. 1) in communication with a controller (12, Fig. 1, see (see [0043] where 10 generates a signal representative of blood glucose levels 18 and provides a sensor signal 16 to the controller 12); receiving, at the controller (12), measurements indicative of glucose (18) in the patient from the sensor (12, see [0043]); determining a first trend (insulin infusion trend) corresponding to a change in insulin for the patient (see [0034], [0070]-[0072] and Fig. 9(b)); determining a second trend (estimated blood glucose level trend) corresponding to a change in the glucose measurements (see [0033], [0070]-[0072] and Fig. 9(a)); applying rules (rules on whether to increase, reduce/taper or suspend insulin delivery via the controller, see [0070]-[0072]) on the received measurements (measurements of 18), the first trend (insulin infusion trend), and the second trend (estimated blood glucose level trend, see [0043], [0045] and [0070]-[0072]; based on the sensed blood glucose level, change in estimated blood glucose levels and change in rates of insulin delivery the controller applies rules on whether to increase, reduce/taper or suspend insulin delivery); determining whether it is safe to operate a closed loop delivery of insulin (24) to the patient based on the application of rules (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0077]); and exiting closed loop delivery of insulin based on the determination of safety using the application of rules (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0072], see [0072] where at zone 4 infusion is suspended until the patient’s blood glucose level exceeds the lower bound blood glucose level).  
Roy et al. does not teach wherein the rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery and exiting closed loop delivery prompting user intervention.  However, Hayter teaches wherein rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery (see [0058] and Fig. 4) and exiting closed loop delivery prompting user intervention (see [0047 and [0059]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. such that the rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery and exiting closed loop delivery prompting user intervention as taught by Hayter et al. for maintain safe treatment parameters during detected deviations (see [0057]).  Further, Roy et al. teaches that modifications may be made to the device (see [0125]).
Regarding claim 39, Roy et al. in view of Hayter teaches wherein the rules (rules on whether to increase, reduce/taper or suspend insulin delivery, see [0070]-[0072]) comprises a matrix (change in blood glucose and with change in insulin infusion associated with risk of a hyperglycemic or hypoglycemic condition, see [0036], [0038]-[0039],  [0083] and see Figs. 9a-9b, the Examiner would like to note that “matrix” is being interpreted in accordance with the specification of the present application as the risk associated with the correlation between the change in glucose and the change insulin) indicating a risk level (above UB: hyperglycemia condition or below LB: hypoglycemic condition) based on a function of the received measurements (measurements of 18), the first trend (insulin infusion trend), and the second trend (estimated blood glucose level trend, see [0036], [0038]-[0039], [0070]-[0072],  [0083] and Figs. 9a-9b).  
Claims 28-29, 33, 36-37 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Pub. No. 2011/0313390) in view of Hayter (Pub. No. 2010/0057042) in view of Hayter (Pub. No. 2010/0056992).
Regarding claim 28, Roy et al. in view of Hayter does not teach wherein the controller is further configured to send a request for user intervention based on the determination of the safety using the application of rules.  However, Hayter teaches a closed loop system (100, Fig. 1 also see Fig. 4 and [0056]) wherein a controller (140, Fig. 1) is further configured to send a request for user intervention (430/440, Fig. 4) based on the determination of the safety using an application of rules (operation parameters, see [0056]-[0059]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. in view of Hayter by my adding the feature of requesting user intervention that requires user confirmation or verification during a detected adverse condition as taught by Hayter for maintaining a level of safety in using the closed loop control system (see Hayter, [0058]-[0059]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Regarding claim 29, Roy et al. in view of Hayter in view of Hayter teaches wherein the user intervention requires authentication (440, see Hayter, Fig. 4 and [0056]-[0059]).  
Regarding claim 33, Roy et al. in view of Hayter does not teach wherein the controller is (100, see Figs. 1, 7 and [0067]) having a controller (140, Fig. 1) configured to determine that user intervention is not needed based on a recommended change in insulin infusion (730, Fig. 7) from the closed loop delivery (see [0067]-[0070]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. in view of Hayter by adding the variable control rate algorithm/steps taught by Hayter to the controller taught by Roy et al. for conserving power of the control unit and for automatically determining for each sensed glucose values whether insulin delivery needs to be adjusted (see [0067]-[0070]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Regarding claim 36, Roy et al. in view of Hayter does not teach further comprising sending a request for user intervention based on the determination of the safety using the application of rules.  However, Hayter teaches a closed loop system (100, Fig. 1 also see Fig. 4 and [0056]) wherein a controller (140, Fig. 1) is further configured to send a request for user intervention (430/440, Fig. 4) based on the determination of the safety using an application of rules (operation parameters, see [0056]-[0059]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. in view of Hayter by my adding the feature of requesting user intervention that requires user confirmation or verification during a detected adverse condition as taught by Hayter for maintaining a level of safety in using the closed loop control system (see Hayter, [0058]-[0059]).  Further, it should be noted that Roy et al. teaches (see Roy et al., [0125]).
Regarding claim 37, Roy et al. in view of Hayter in view of Hayter teaches wherein the user intervention requires authentication (440, see Hayter, Fig. 4 and [0056]-[0059]).  
Regarding claim 41, Roy et al. in view of Hayter does not teach further comprising determining that user intervention is not needed based on a recommended change in insulin infusion from the closed-loop delivery.  However, Hayter teaches a closed loop system (100, see Figs. 1, 7 and [0067]) having a controller (140, Fig. 1) configured to determine that user intervention is not needed based on a recommended change in insulin infusion (730, Fig. 7) from the closed loop delivery (see [0067]-[0070]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. in view of Hayter by adding the variable control rate algorithm/steps taught by Hayter to the controller taught by Roy et al. for conserving power of the control unit and for automatically determining for each sensed glucose values whether insulin delivery needs to be adjusted (see [0067]-[0070]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Claims 30 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Pub. No. 2011/0313390) in view of Hayter (Pub. No. 2010/0057042) in view of Budiman et al. (Pub. No. 2010/0317952).
Regarding claim 30, Roy et al. in view of Hayter does not teach wherein the rules comprise an insulin-glucose model that predicts future glucose level and current insulin-on-board.  However, Budiman et al. teaches a set of rules (see [0056] where the rules determine the properties to provide therapy based on glucose information, insulin delivery information and/or user input) that predicts future glucose level and current insulin-on-board (see [0056] where the control system uses models of insulin pharmacokinetics and pharmacodynamics and see [0057]-[0059] where the control system uses predictive algorithms to predict future glucose levels and unused insulin, IOB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller taught by Roy et al. in view of Hayter by adding the pharmacokinetics and pharmacodynamics insulin model and the predictive algorithms taught by Budiman et al. to the controller for providing a model and algorithm that protects the user from either under-dosage or over-dosage of insulin ([0008]) and to predict the outcome of adding a controlled amount of insulin or other drug to a user in terms of the an expected glucose value ([0057]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).  
It is the Examiner’s position that with the controller having a pharmacokinetics and pharmacodynamics insulin model and a predictive model the controller uses rules that comprise an insulin-glucose model that predicts future glucose level and current IOB.
Regarding claim 38, Roy et al. in view of Hayter does not teach wherein the rules comprise an insulin- glucose model that predicts future glucose level and current insulin-on-board.  However, Budiman et al. teaches a set of rules (see [0056] where the rules determine the properties to provide therapy based on glucose information, insulin delivery information and/or user input) that predicts future glucose level and current insulin-on-board (see [0056] where the control system uses models of insulin pharmacokinetics and pharmacodynamics and see [0057]-[0059] where the control system uses predictive algorithms to predict future glucose levels and unused insulin, IOB).
([0008]) and to predict the outcome of adding a controlled amount of insulin or other drug to a user in terms of the an expected glucose value ([0057]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).  
It is the Examiner’s position that with the controller having a pharmacokinetics and pharmacodynamics insulin model and a predictive model the controller uses rules that comprise an insulin-glucose model that predicts future glucose level and current IOB.
Claims 32 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Pub. No. 2011/0313390) in view of Hayter (Pub. No. 2010/0057042) in view of Sloan et al. (Pub. No. 2010/0295686).
Regarding claim 32, Roy et al. in view of Hayter does not teach wherein the rules comprise a Bayesian model of the received measurement, the first trend, and the second trend.  However, Sloan et al. teaches a set of rules that comprise a Bayesian model of received glucose information, insulin delivery information, and user inputs (see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of the device taught by Roy et al. in view of Hayter by incorporating learning model using Bayesian estimates into the controller for allowing adjustments of the model parameters when the patient’s overall performance metric degrades ([0055]).  Further, it should be noted that Roy et al. teaches that variations and modifications (see Roy et al., [0125]).
Regarding claim 40, Roy et al. in view of Hayter does not teach wherein the rules comprise a Bayesian model of the received measurement, the first trend, and the second trend.  However, Sloan et al. teaches a set of rules that comprise a Bayesian model of received glucose information, insulin delivery information, and user inputs (see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of the device taught by Roy et al. in view of Hayter by incorporating learning model using Bayesian estimates into the controller for allowing adjustments of the model parameters when the patient’s overall performance metric degrades ([0055]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Claims 34 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy et al. (Pub. No. 2011/0313390) in view of Hayter (Pub. No. 2010/0057042) in view of Hayter (Pub. No. 2009/0105636).
Regarding claim 34, Roy et al. in view of Hayter does not teach wherein the application of rules is further based on recommended change in insulin infusion from the closed loop delivery, the estimated insulin on board, and predicted glucose level in the future.  However, Hayter teaches a closed loop system (100, see Figs. 1 and 2 and [0048]) having rules (rules of insulin delivery based on sensed blood glucose value being within a threshold or above or below a threshold, see [0026] and see [0048]-[0053]) based on recommended change in insulin infusion from the closed loop delivery ([0096] and see 240, Fig. 2 and [0050]), the estimated insulin on board ([0094] and [0103]), and predicted glucose level in the future ([0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention ([0053]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Regarding claim 42, Roy et al. in view of Hayter does not teach wherein the application of rules is further based on recommended change in insulin infusion from the closed loop delivery, the estimated insulin on board, and predicted glucose level in the future.  However, Hayter teaches a closed loop system (100, see Figs. 1 and 2 and [0048]) having rules (rules of insulin delivery based on sensed blood glucose value being within a threshold or above or below a threshold, see [0026] and see [0048]-[0053]) based on recommended change in insulin infusion from the closed loop delivery ([0096] and see 240, Fig. 2 and [0050]), the estimated insulin on board ([0094] and [0103]), and predicted glucose level in the future ([0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Roy et al. in view of Hayter by forming the controller to include adverse condition monitoring with a closed loop control system as taught by Hayter for permitting continual operation of the closed loop control operation without prematurely disabling the system, while maintaining a desired level of safety ([0053]).  Further, it should be noted that Roy et al. teaches that variations and modifications may be made to the device (see Roy et al., [0125]).
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not 
Regarding the 35 U.S.C. §103(a) rejection applicant does not provide specific arguments. Rather, applicant states that in the previous Office Action response filed on 07/17/2020 (the correct date being 07/16/2020) applicant provided arguments against Hayter, cited paragraph [0059] of Hayter and stated that Hayter fails to teach or suggest “include a risk profile configured to be parameterized by a clinician for when to exit closed loop delivery.”  Applicant further states that the Office Action failed to address the aforementioned arguments and stated that “the new ground of rejection does not rely on the combination of reference applied in the prior rejection.”  Applicant also requested the Office to provide a response to Applicant’s arguments in a non-final office action if the claims are not deemed allowable.
In addition, regarding Roy, applicant argues that Roy discloses operations during a closed loop but not “determining whether it is safe to operate a closed loop delivery” as recited in claim 27.  In addition, applicant argues that Roy fails to teach or suggest, “wherein the rules include a risk profiled configured to be parameterized by a clinician for when to exit closed loop delivery” as recited in claim 27.
Applicant states that claim 35 and all dependent claims are also patentable over the prior art of record.
The Examiner respectfully disagrees.  First it should be noted that in the Non-Final Office Action mailed on 08/08/2019 claim 27 was the only claim that was pending and claim 27 was rejected under §102 as being anticipated by Hayter (2010/0056992). In the Final Office Action mailed on 04/16/2020 claims 27, 31, 35 and 39 were rejected under §102 as being anticipated by Roy et al (2011/0313390) and claims 28-29, 33, 36-37 and 41 rejected under §103(a) as being unpatentable under Roy et al. (2011/0313390) in view of Hayter (2010/0056992).  Lastly, the in the Non-Final Office Action mailed on 10/06/2020 claims 27, 31, 35 and 39 were rejected under §103(a) as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042); claims 28-9, 33, 36-37 and 41 were rejected under §103(a) as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042) in view of in view of Hayter (2010/0056992); claims 30 and 38 were rejected under §103(a) as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042) in view of Budiman et al. (2010/0317952); claims 32 and 40 were rejected under §103(a) as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042) in view of Sloan (2010/0295686) and claims 34 and 42 were rejected under §103(a) as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042) in view of Hayter (2009/0105636).
The Examiner list the aforementioned rejections for the purposes of pointing out that the Hayter references and paragraph [0059] in which applicant cites to support their arguments is from the 2010/0056992 reference and not the 2010/0057042 Hayter reference in which claims 27 and 35 of the Non-Final office action were rejected under in combination with Roy.
Further, it is the Examiner’s position that arguments regarding Hayter 2010/0056992 and Roy individually are not deemed necessary if a new references (i.e. Hayter 2010/0057042) has been introduced to reject the claims as amended.  Hence, applicant’s arguments regarding Hayter 2010/0056992 and Roy individually are not applicable to the §103(a) rejection mailed on the Non-Final office action on 10/06/2020.  Lastly, it is the Examiner’s positon that Roy in view of Hayter (2010/0057042) teaches ““include a risk profile configured to be parameterized by a clinician for when to exit closed loop delivery” (see Hayter 2010/0057042, [0047]-[0049]).
For the aforementioned reasons the claims are not in condition for allowance, a new Non-Final office action addressing applicant’s arguments regarding Hayter (2010/0056992) is not §103(a) rejection of claims 27 and 35 specifically as being unpatentable over Roy et al. (2011/0313390) in view of Hayter (2010/0057042)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783